Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of JP2020-132042 filed 08/03/2020.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/29/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Allowable Subject Matter
Claim 4, 12,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-11, 13-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haghighat et al., “hereinafter Haghighat” (U.S. Patent Application: 20180356830) in view of Bavitz et al., “hereinafter Bavitz” (U.S. Patent Application: 20140128144).

 	As per Claim 1, Haghighat discloses a server apparatus comprising: 
a communication interface (Haghighat, Para.29, the communication system 36 is configured to wirelessly communicate information to and from other entities 48, such as but not limited to, other vehicles (“V2V” communication,) infrastructure (“V2I” communication), remote systems, and/or personal devices (described in more detail with regard to FIG. 2); and 
a controller configured to transmit/receive information to/from another apparatus using the communication interface (Haghighat, Para.59, the remote transportation system 52 also utilizes identification information or other subscriber information associated with the user to locate and retrieve the stored ride preference information associated with that user and then transmits or otherwise transfers the user's ride preference information to the vehicle control module 34, 44 for subsequent utilization by the ADS 70 and motion planning module 400, Para.28, a graphical user interface (GUI) display is provided that includes GUI elements that allow a user to adjust or otherwise modify his or her ride preference information. The GUI display may be generated by the processor 44 on a display device onboard the vehicle or on or by another entity 48, such as, for example, a cell phone, smartphone, or other mobile device communicatively coupled to the processor 44 or controller 34.), wherein 
upon receiving a request for vehicle dispatch from a terminal apparatus, the controller is configured to transmit an instruction to pick up a user of the terminal apparatus to a vehicle (Haghighat, Para.36, a registered user of the remote transportation system 52 can create a ride request via the user device 54. The ride request will typically indicate the passenger's desired pickup location (or current GPS location), the desired destination location (which may identify a predefined vehicle stop and/or a user-specified passenger destination), and a pickup time. The remote transportation system 52 receives the ride request, processes the request, and dispatches a selected one of the autonomous vehicles 10a-10n (when and if one is available) to pick up the passenger at the designated pickup location and at the appropriate time. The transportation system 52 can also generate and send a suitably configured confirmation message or notification to the user device 54, to let the passenger know that a vehicle is on the way.)
However Haghighat does not disclose a vehicle includes a game apparatus corresponding to a game preference of the user.
Bavitz discloses a vehicle includes a game apparatus corresponding to a game (Bavitz, Para.16, the present disclosure are directed to an in-vehicle gaming system that may be played by a driver or operator alone, or simultaneously or individually by a driver and/or one or more passengers in a vehicle. The in-vehicle gaming system may be activated or controlled by, for example, touch, voice, or gesture, Para.26, Once a user is identified by the in-vehicle gaming system, the characteristics of that user may form the basis for the content of the in-vehicle game. Such characteristics may include, for example, the user's age or education, the user's interests, or the content that the player owns, such as books, audiobooks, movies, or music, among other things).
The reference Haghighat discloses upon receiving a request for vehicle dispatch from a terminal apparatus, the controller is configured to transmit an instruction to pick up a user of the terminal apparatus to a vehicle based on the preference of the user. The reference Haghighat does not disclose a vehicle includes a game apparatus corresponding to a game preference of the user. The reference Bavitz discloses a vehicle includes a game apparatus corresponding to a game.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Haghighat with the teachings as in Bavitz. The motivation for doing so would have been for directing an in-vehicle gaming system that may be played by a driver or operator alone, or simultaneously or individually by a driver and/or one or more passengers in a vehicle. The in-vehicle gaming system may be activated or controlled by, for example, touch, voice, or gesture. For instance, in one embodiment, the in-vehicle game may be a trivia game displayed on an embedded display, such as an in-vehicle navigation system or other embedded display, and a user may interact with the in-vehicle game by touching the display to select answers to questions. In another embodiment, the in-vehicle game may be voice based/controlled, such that the user interacts with the in-vehicle game by listening and/or speaking. (Bavitz, Para.16).

With respect to Claim 9 and Claim 15 are substantially similar to Claim 1 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 2, Haghighat in view of  Bavitz discloses the server apparatus of claim 1, wherein the controller is configured to transmit an instruction to the vehicle to change a travel route or a travel speed (Haghighat, Para.27, the ride preference information may limit or otherwise constrain the speed or velocity of the vehicle 10 longitudinally (e.g., in the general direction of travel along the route), the acceleration or deceleration of the vehicle 10 longitudinally, the longitudinal jerk of the vehicle 10 (e.g., rate of change of the acceleration or deceleration of the vehicle 10 longitudinally), the acceleration or deceleration of the vehicle 10 laterally, and/or the rate of change of the acceleration or deceleration of the vehicle 10 laterally, para.53, lateral solver module 404 may generate an updated lateral travel plan 408 using the initial longitudinal travel plan 406 to inform the vehicle position along the route, and the longitudinal solver module 402 may similarly generate an updated longitudinal travel plan 406 using the updated lateral travel plan 406, and so on, until an optimal combination of longitudinal and lateral travel plans 406, 408 is achieved that maximizes compliance with the user's ride preference information 418, 422.).
However Haghighat does not disclose a required time for a game provided by the game apparatus.
Bavitz discloses a required time for a game provided by the game apparatus (Bavitz, Para.58, the content customization module 316 may also perform dynamic adjustments or modifications to the gameplay to account for the distraction of the user/driver of the vehicle in which the in-vehicle gaming system is being used. The content customization module 316 may monitor a number of environmental factors as the driver uses the in-vehicle gaming system to assess driver distraction. These factors may include, for example, the driver's driving behavior, other people in the vehicle and their locations and actions, the speed and location of the vehicle, the environment surrounding the vehicle, and the weather, among others.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Haghighat with the teachings as in Bavitz. The motivation for doing so would have been for directing an in-vehicle gaming system that may be played by a driver or operator alone, or simultaneously or individually by a driver and/or one or more passengers in a vehicle. The in-vehicle gaming system may be activated or controlled by, for example, touch, voice, or gesture. For instance, in one embodiment, the in-vehicle game may be a trivia game displayed on an embedded display, such as an in-vehicle navigation system or other embedded display, and a user may interact with the in-vehicle game by touching the display to select answers to questions. In another embodiment, the in-vehicle game may be voice based/controlled, such that the user interacts with the in-vehicle game by listening and/or speaking. (Bavitz, Para.16).

With respect to Claim 10 and Claim 16 are substantially similar to Claim 2 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 3, Haghighat in view of  Bavitz discloses the server apparatus of claim 1, wherein upon receiving a request for vehicle dispatch from a terminal apparatus of another user who has the game preference, the controller is configured to transmit an instruction to pick up the another user to another vehicle that includes a game apparatus configured to communicate with the game apparatus of the vehicle (Haghighat, Para.36, a registered user of the remote transportation system 52 can create a ride request via the user device 54. The ride request will typically indicate the passenger's desired pickup location (or current GPS location), the desired destination location (which may identify a predefined vehicle stop and/or a user-specified passenger destination), and a pickup time. The remote transportation system 52 receives the ride request, processes the request, and dispatches a selected one of the autonomous vehicles 10a-10n (when and if one is available) to pick up the passenger at the designated pickup location and at the appropriate time. The transportation system 52 can also generate and send a suitably configured confirmation message or notification to the user device 54, to let the passenger know that a vehicle is on the way, Para.62, the subject matter may be described herein may also account for multiple different users in the same vehicle. For example, in various embodiments, when there are multiple user's in a vehicle, the ride preference information may be obtained for each of the users and averaged or otherwise combined to achieve cumulative ride preference settings that account for the relative preferences of each of the users.).
However Haghighat does not disclose user who has the game preference and a vehicle includes a game apparatus corresponding to a game preference of the user and another user to another vehicle that includes a game apparatus configured to communicate with the game apparatus of the vehicle.
Bavitz discloses a vehicle includes a game apparatus corresponding to a game (Bavitz, Para.16, the present disclosure are directed to an in-vehicle gaming system that may be played by a driver or operator alone, or simultaneously or individually by a driver and/or one or more passengers in a vehicle. The in-vehicle gaming system may be activated or controlled by, for example, touch, voice, or gesture, Para.26, Once a user is identified by the in-vehicle gaming system, the characteristics of that user may form the basis for the content of the in-vehicle game. Such characteristics may include, for example, the user's age or education, the user's interests, or the content that the player owns, such as books, audiobooks, movies, or music, among other things) and another user to another vehicle that includes a game apparatus configured to communicate with the game apparatus of the vehicle (Bavitz, Para.125, the in-vehicle gaming system may be used partially outside of the vehicle, or includes aspects that occur outside of the vehicle. In an embodiment, some users of the in-vehicle gaming system may be present in the same vehicle, while others are present together in another vehicle, or any other combination of the above.).
The reference Haghighat discloses upon receiving a request for vehicle dispatch from a terminal apparatus, the controller is configured to transmit an instruction to pick up a user of the terminal apparatus to a vehicle based on the preference of the user. The reference Haghighat does not disclose a vehicle includes a game apparatus corresponding to a game preference of the user. The reference Bavitz discloses a vehicle includes a game apparatus corresponding to a game.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Haghighat with the teachings as in Bavitz. The motivation for doing so would have been for directing an in-vehicle gaming system that may be played by a driver or operator alone, or simultaneously or individually by a driver and/or one or more passengers in a vehicle. The in-vehicle gaming system may be activated or controlled by, for example, touch, voice, or gesture. For instance, in one embodiment, the in-vehicle game may be a trivia game displayed on an embedded display, such as an in-vehicle navigation system or other embedded display, and a user may interact with the in-vehicle game by touching the display to select answers to questions. In another embodiment, the in-vehicle game may be voice based/controlled, such that the user interacts with the in-vehicle game by listening and/or speaking. (Bavitz, Para.16).

With respect to Claim 11 and Claim 17 are substantially similar to Claim 3 and are rejected in the same manner, the same art and reasoning applying.


As per Claim 5, Haghighat in view of  Bavitz discloses the server apparatus of claim 1, wherein upon receiving a request for vehicle dispatch from a terminal apparatus of another user who has the game preference, the controller is configured to transmit an instruction to the vehicle to pick up the another user in addition to the user (Haghighat, Para.36, a registered user of the remote transportation system 52 can create a ride request via the user device 54. The ride request will typically indicate the passenger's desired pickup location (or current GPS location), the desired destination location (which may identify a predefined vehicle stop and/or a user-specified passenger destination), and a pickup time. The remote transportation system 52 receives the ride request, processes the request, and dispatches a selected one of the autonomous vehicles 10a-10n (when and if one is available) to pick up the passenger at the designated pickup location and at the appropriate time. The transportation system 52 can also generate and send a suitably configured confirmation message or notification to the user device 54, to let the passenger know that a vehicle is on the way, Para.62, the subject matter may be described herein may also account for multiple different users in the same vehicle. For example, in various embodiments, when there are multiple user's in a vehicle, the ride preference information may be obtained for each of the users and averaged or otherwise combined to achieve cumulative ride preference settings that account for the relative preferences of each of the users.).
However Haghighat does not disclose user who has the game preference.
Bavitz discloses a vehicle includes a game apparatus corresponding to a game (Bavitz, Para.16, the present disclosure are directed to an in-vehicle gaming system that may be played by a driver or operator alone, or simultaneously or individually by a driver and/or one or more passengers in a vehicle. The in-vehicle gaming system may be activated or controlled by, for example, touch, voice, or gesture, Para.26, Once a user is identified by the in-vehicle gaming system, the characteristics of that user may form the basis for the content of the in-vehicle game. Such characteristics may include, for example, the user's age or education, the user's interests, or the content that the player owns, such as books, audiobooks, movies, or music, among other things,  Para.125, the in-vehicle gaming system may be used partially outside of the vehicle, or includes aspects that occur outside of the vehicle. In an embodiment, some users of the in-vehicle gaming system may be present in the same vehicle, while others are present together in another vehicle, or any other combination of the above.).
The reference Haghighat discloses upon receiving a request for vehicle dispatch from a terminal apparatus, the controller is configured to transmit an instruction to pick up a user of the terminal apparatus to a vehicle based on the preference of the user. The reference Haghighat does not disclose a vehicle includes a game apparatus corresponding to a game preference of the user. The reference Bavitz discloses a vehicle includes a game apparatus corresponding to a game.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Haghighat with the teachings as in Bavitz. The motivation for doing so would have been for directing an in-vehicle gaming system that may be played by a driver or operator alone, or simultaneously or individually by a driver and/or one or more passengers in a vehicle. The in-vehicle gaming system may be activated or controlled by, for example, touch, voice, or gesture. For instance, in one embodiment, the in-vehicle game may be a trivia game displayed on an embedded display, such as an in-vehicle navigation system or other embedded display, and a user may interact with the in-vehicle game by touching the display to select answers to questions. In another embodiment, the in-vehicle game may be voice based/controlled, such that the user interacts with the in-vehicle game by listening and/or speaking. (Bavitz, Para.16).

With respect to Claim 13 and Claim 19 are substantially similar to Claim 5 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 6, Haghighat in view of Bavitz discloses the server apparatus of claim 1, wherein the controller is configured to receive information on the game preference of the user of the terminal apparatus from the terminal apparatus (Bavitz, Para.16, the present disclosure are directed to an in-vehicle gaming system that may be played by a driver or operator alone, or simultaneously or individually by a driver and/or one or more passengers in a vehicle. The in-vehicle gaming system may be activated or controlled by, for example, touch, voice, or gesture, Para.26, Once a user is identified by the in-vehicle gaming system, the characteristics of that user may form the basis for the content of the in-vehicle game. Such characteristics may include, for example, the user's age or education, the user's interests, or the content that the player owns, such as books, audiobooks, movies, or music, among other things).


With respect to Claim 20 is substantially similar to Claim 6 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 7, Haghighat in view of  Bavitz discloses the system comprising the server apparatus of claim 1 and the vehicle (Haghighat, Para.35, The remote transportation system 52 includes one or more backend server systems, which may be cloud-based, network-based, or resident at the particular campus or geographical location serviced by the remote transportation system 52. The remote transportation system 52 can be manned by a live advisor, or an automated advisor, or a combination of both. The remote transportation system 52 can communicate with the user devices 54 and the autonomous vehicles 10a-10n to schedule rides, dispatch autonomous vehicles 10a-10n, and the like. In various embodiments, the remote transportation system 52 stores store account information such as subscriber authentication information, vehicle identifiers, profile records, behavioral patterns, and other pertinent subscriber information, such as the ride preference information described herein.).

As per Claim 8, Haghighat in view of  Bavitz discloses the system of claim 7, further comprising another vehicle that includes a game apparatus configured to communicate with the game apparatus of the vehicle, wherein upon receiving a request for vehicle dispatch from a terminal apparatus of another user who has the game preference, the server apparatus is configured to transmit an instruction to pick up the another user to the another vehicle (Haghighat, Para.36, a registered user of the remote transportation system 52 can create a ride request via the user device 54. The ride request will typically indicate the passenger's desired pickup location (or current GPS location), the desired destination location (which may identify a predefined vehicle stop and/or a user-specified passenger destination), and a pickup time. The remote transportation system 52 receives the ride request, processes the request, and dispatches a selected one of the autonomous vehicles 10a-10n (when and if one is available) to pick up the passenger at the designated pickup location and at the appropriate time. The transportation system 52 can also generate and send a suitably configured confirmation message or notification to the user device 54, to let the passenger know that a vehicle is on the way, Para.62, the subject matter may be described herein may also account for multiple different users in the same vehicle. For example, in various embodiments, when there are multiple user's in a vehicle, the ride preference information may be obtained for each of the users and averaged or otherwise combined to achieve cumulative ride preference settings that account for the relative preferences of each of the users.).
However Haghighat does not disclose a vehicle includes a game apparatus corresponding to a game preference of the user.
Bavitz discloses a vehicle includes a game apparatus corresponding to a game (Bavitz, Para.16, the present disclosure are directed to an in-vehicle gaming system that may be played by a driver or operator alone, or simultaneously or individually by a driver and/or one or more passengers in a vehicle. The in-vehicle gaming system may be activated or controlled by, for example, touch, voice, or gesture, Para.26, Once a user is identified by the in-vehicle gaming system, the characteristics of that user may form the basis for the content of the in-vehicle game. Such characteristics may include, for example, the user's age or education, the user's interests, or the content that the player owns, such as books, audiobooks, movies, or music, among other things).
The reference Haghighat discloses upon receiving a request for vehicle dispatch from a terminal apparatus, the controller is configured to transmit an instruction to pick up a user of the terminal apparatus to a vehicle based on the preference of the user. The reference Haghighat does not disclose a vehicle includes a game apparatus corresponding to a game preference of the user. The reference Bavitz discloses a vehicle includes a game apparatus corresponding to a game.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Haghighat with the teachings as in Bavitz. The motivation for doing so would have been for directing an in-vehicle gaming system that may be played by a driver or operator alone, or simultaneously or individually by a driver and/or one or more passengers in a vehicle. The in-vehicle gaming system may be activated or controlled by, for example, touch, voice, or gesture. For instance, in one embodiment, the in-vehicle game may be a trivia game displayed on an embedded display, such as an in-vehicle navigation system or other embedded display, and a user may interact with the in-vehicle game by touching the display to select answers to questions. In another embodiment, the in-vehicle game may be voice based/controlled, such that the user interacts with the in-vehicle game by listening and/or speaking. (Bavitz, Para.16).

As per Claim 14, Haghighat in view of Bavitz discloses the vehicle comprising the game apparatus and the in-vehicle apparatus of claim 9 (Bavitz, Para.16, the present disclosure are directed to an in-vehicle gaming system that may be played by a driver or operator alone, or simultaneously or individually by a driver and/or one or more passengers in a vehicle. The in-vehicle gaming system may be activated or controlled by, for example, touch, voice, or gesture, Para.26, Once a user is identified by the in-vehicle gaming system, the characteristics of that user may form the basis for the content of the in-vehicle game. Such characteristics may include, for example, the user's age or education, the user's interests, or the content that the player owns, such as books, audiobooks, movies, or music, among other things).
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMIN ABEDIN/Primary Examiner, Art Unit 2449